Citation Nr: 1746276	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-03 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan denying service connection for bilateral hearing loss and tinnitus.

The Board remanded this matter to the Agency of Original Jurisdiction (AOJ) in April 2014, July 2015, and January 2017, for additional development, which has been completed.  

In a rating decision in July 2017, the Appeals Management Center (AMC) granted service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective July 16, 2009, the date of claim.  As the July 2017 decision is a full grant of the benefit sought on appeal and the Veteran has not disagreed with the rating or effective date assigned, the issue is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has tinnitus that had onset during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110,
1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, such as organic diseases of the nervous system, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran asserts that he has tinnitus as a result of his in-service noise exposure.  He contends that he was exposed to noise during his active duty service based on the duties he performed as an aircraft engine repairman.

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Tinnitus is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this condition.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).  Because tinnitus is "subjective," its existence is generally determined by whether the claimant claims to experience it.  Indeed, for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The service treatment records do not reflect any symptoms, treatment, or diagnosis related to tinnitus.  After service, in a July 2009 statement in connection with the current claim, the Veteran reported ringing in his ears due exposure to jet engine noise during service.  Reportedly, the ringing remained symptomatic since the initial in-service noise exposure.  The Veteran denied occupational or recreational hazardous noise exposure post service.  

The Veteran was afforded a VA audiological examination in November 2009.  He reported in-service noise exposure from jet engine noise.  The examiner noted that while the Veteran claimed tinnitus, he was not suffering from it, as he denied ever having any ringing, humming, buzzing, head or ear noises.  

In January 2012, the Veteran reported in a statement in support of his claim that the 2009 VA examination was "basic in terms of interaction," that he explained his ears "buzzed," and that the buzzing was "distinctly painful."  He indicated that the painful symptoms were still with him.  The Veteran attached a letter to his January 2012 report with detailed stories of loud jets, exploding equipment, and crash landings, plus pictures of the Veteran working on an air field with power tools.

On VA initial audiology evaluation in August 2012 the Veteran endorsed a longstanding history of constant tinnitus AU (both ears), characterized by ringing, buzzing and roaring, which he stated was extremely annoying to him.  The clinician noted a history of military noise exposure from jet engines and support equipment, as well as some later occupational noise exposure working in an automobile body shop.  It was determined that hearing aids could help with tinnitus.  In October 2015, the Veteran complained of intermittent episodes of dizziness with increased tinnitus intensity AU.  

On VA examination in April 2017, the examiner noted that the Veteran's military occupational specialty, aerial space ground repairman, had a high probability of exposure to hazardous noise levels.  However, when the Veteran was previously examined in 2009 he denied a history of ever having any ringing, humming, buzzing, head or ear noises.  The examiner determined, based on the lack of report of tinnitus in service, or thereafter, even when considering the Veteran's January 2012 report of buzzing in his ears, that the Veteran did not have tinnitus.  

The Board finds favorable and unfavorable evidence of record.  Thus, the evidence is at least in equipoise as to whether the Veteran has a tinnitus disability.  As noted, the Veteran is competent to diagnose tinnitus and the Board finds him credible.  The negative VA opinions rely, at least in part, on the findings of the VA examiner in November 2009, who acknowledged that the Veteran sought service connection for tinnitus, but determined that he did not suffer from it because he did not report it on examination.  The November 2009 VA examiner's findings are afforded little probative value as the Veteran clearly had reported tinnitus when he filed a claim in July 2009 wherein he reported suffering ringing in his ears since service.  Additionally, the VA examiner in 2017 did not address the Veteran's prior diagnosis of tinnitus contained in the 2012 VA audiological treatment notes.  The VA opinions are therefore afforded very little probative value. 

There are negative opinions of record.  However, as noted, those opinions are flawed.  As such, given the Veteran's credible reports of experiencing tinnitus since service along with his demonstrated exposure to excessive noise during service, the Board finds that the favorable and unfavorable evidence of record is in relative equipoise.  The Veteran's statements of excessive noise exposure in service are consistent with the circumstances of his service.  Moreover, the Veteran has reported experiencing ringing in his ears since exposure to jet engine noise in service.  As noted, service connection for hearing loss is in effect.  There is competent and credible evidence of the Veteran's tinnitus and its nexus to service.  Resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


